DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Response to Amendment
	The amendments filed on 5/20/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiwen (Scientific Reports volume 6, Article number: 37106 (2016)) in view of Inamasu (US Pub No. 2001/0035206) and Sargent (US Pub No. 2009/0305452)
	Regarding Claim 1, Zhiwen et al. taches a photovoltaic device comprising
	A first electrode [Au, Fig. 1a, top of page 2]
	An active layer [PbS-TBAI and PbS-EDT, Fig. 1a, top of page 2], comprising a first quantum dot layer treated with 1,2-ethanedithiol [PbS-EDT], and a second quantum dot layer [PbS-TBAI] treated with Tetrabutylammonium iodide [See middle of page 1 for definition of TBAI and EDT corresponding to the first and second quantum dot layers]
	At least one semiconductor layer [ZnO, Fig. 1a, top of page 2]
	wherein the at least one second quantum dot layer [PbS-TBAI] is arranged between the at least one first quantum dot layer [PbS-EDT] and the at least one semiconductor layer [ZnO, Fig. 1a, top of page 2]; and
	a second electrode [ITO, Fig. 1a, top of page 2], wherein the at least one semiconductor layer [ZnO, Fig. 1a, top of page 2] is arranged between the at least one second quantum dot layer [PbS-TBAI] and the second electrode [ITO, Fig. 1a, top of page].
	Zhiwen et al. is silent on a front electrode comprising a layer of Cr, and a layer of Ag.
	Inamasu et al. teaches a solar cell which comprises a electrode made of a single layer of gold or a multilayer of silver and chromium [0069] formed by sputtering, vapor deposition, or the like [0069].
	Since Zhiwen et al. teaches a first electrode made by thermally evaporation [bottom of page 6], and Inamasu et al. teaches the formation of electrodes by sputtering, vapor deposition, or the like [0069], where a single layer of gold is shown to be equivalent to a multilayer of silver and chromium, it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the Au first electrode of Zhiewen et al. with the multilayer Ag/Cr electrode of Inamasu et al. as it is merely the selection of a conventional electrode material for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Sargent et al. teaches the use of quantum dots for use in photovoltaic applications [0066]. The quantum dot layer can have a thickness of 50 nm to 2 um overlapping the claim at least 350 nm thickness [0103].
Since Zhiwen et al. appears to show an active layer with a thickness of at least 350 nm though the SEM in figure 1B [The units of 500 nm appear to show a thickness of over at least 350 nm], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the active layer of Zhiwen et al. with the thickness as taught by Sargent et al. as it is merely the selection of a conventional thickness for quantum dots in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 2, within the combination above, modified Zhiwen et al. teaches wherein the active layer comprises 1 or 2 of the at least one first quantum dot layers [See rejection above]
	Regarding Claim 3, within the combination above, modified Zhiwen et al. taches wherein the active layer comprises 1 to 5 of the at least one second quantum dot layers [See rejection above]
	
	
	Regarding Claim 4, within the combination above, modified Zhiwen et al. is silent on  wherein the active layer has a thickness of 50 nm to 2 um overlapping the claimed about 380 nm to about 1,500 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 8, within the combination above, modified Zhiwen et al. teaches wherein the at least one semiconductor layer is an electron transporting layer [See rejection above]
	Regarding Claim 9, within the combination above, modified Zhiwen et al. teaches wherein the at least one semiconductor layer comprises Zn [[See rejection above]]
	Regarding Claim 10, within the combination above, modified Zhiwen et al. teaches wherein the active layer is in contact with (i) the layer comprising Cr, and (ii) the at least one semiconductor layer [See rejection above]
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiwen (Scientific Reports volume 6, Article number: 37106 (2016)) in view of Inamasu (US Pub No. 2001/0035206) and Sargent (US Pub No. 2009/0305452) as applied above in addressing claim 1, in further view of Auth (US Pat No. 3483038)
	Regarding Claim 5, within the combination above, modified Zhiwen et al. is silent on wherein the layer comprising Cr has a thickness of about 2 nm to about 10 nm.
	Auth et al. teaches a multilayer electrode comprising a Cr layer with a thickness of 10 angstrom to 50 angstrom [C4 ln 50-60] for a solar cell [abstract].
	Since modified Zhiwen et al. teaches a Cr layer in a multilayer electrode, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the Cr layer of modified Zhiwen et al. with the thickness of the Cr layer of Auth et al. as it is merely the 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Zhiwen et al. teaches a Cr layer thickness of 10 angstrom to 50 angstrom overlapping the claimed 2 nm to about 10 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, within the combination above, modified Zhiwen et al. teaches wherein the layer comprising Cr has a thickness of 10-50 angstrom overlapping the claimed about 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiwen (Scientific Reports volume 6, Article number: 37106 (2016)) in view of Le (US Pub No. 2010/0313945) and Sargent (US Pub No. 2009/0305452) as applied above in addressing claim 1, in further view of Gao (RSC Adv., 2018, 8, 15149)
	Regarding Claim 7, within the combination above, modified Zhiwen et al. is silent on wherein the photovoltaic device has a fill factor of about 40 % to about 50 %.
	Gao et al. teaches a PbS quantum dot solar cell with a fill fact from about 44% to 56 % overlapping the claimed 40% to about 50% [page 15151, Fig. 1d, bottom of page].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726